Judgment, Supreme Court, New York County, entered on July 23, 1973, unanimously reversed, on the law and on the facts, and a new trial-granted solely -on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiffs-respondents within 20 days of service upon them by the defendant-appellant of a copy of the order entered herein, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdicts, and to the entry of an amended-judgment, as follows: For Mary Stennie — $60,000; For Paul Stennie:—$15,000. -If the plaintiffs-respondents consent to the reductions, the judgment as so amended and reduced is affirmed, without costs and without disbursements. The amounts awarded by the jury were excessive and a judgment exceeding the amounts indicated is not warranted on this record. Concur— Nunez, J. P., Kupferman, Lupiano, Steuer and Tilzer, JJ.